Citation Nr: 0015900
Decision Date: 06/15/00	Archive Date: 09/08/00

Citation Nr: 0015900	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  94-13 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left kidney 
disability.

2. Whether new and material evidence has been received to 
reopen a claim of service connection for a gall bladder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to May 
1954.

By rating actions in March and April 1956, the Wilkes-Barre, 
Pennsylvania RO denied service connection for a gall bladder 
disability, characterized as cholecystitis and 
cholelithiasis.  The veteran was notified of these denials by 
letters dated in March and April 1956 which included notices 
of his right to request VA Form P-9 if he wished to appeal.  
In April 1956 a letter was received from the veteran wherein 
he requested that he be provided with VA form P-9.  In May 
1956 the RO provided the veteran with VA Form P-9 and 
instructed him to complete the form and return it if he 
wanted to appeal; however, he failed to return the appeal 
form and those actions became final.  See Veterans Regulation 
No. 2(a), pt. II, par. II; Department of Veterans Affairs 
Regulations 1008 and 1009; effective January 25, 1936 to 
December 31, 1957.

In September 1994, the veteran requested that the claim for 
entitlement to service connection for a gall bladder 
disability be reopened.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an April 1995 
determination by the St. Petersburg, Florida RO, which 
determined that the veteran had not submitted new and 
material evidence to reopen a claim for service connection 
for a gall bladder disability.  This matter also comes before 
the Board on appeal from a March 1995 rating decision by the 
St. Petersburg, Florida RO, which denied service connection 
for a left kidney disability, characterized as atrophy of the 
left kidney.

In May 1999, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).

In a decision dated on August 12, 1999 the Board denied 
service connection for a left kidney disability and found 
that new and material evidence had not been submitted to 
reopen a claim of service connection for a gall bladder 
disability.


ORDER TO VACATE

As noted above, in August 1999 the Board denied service 
connection for a left kidney disability and found that new 
and material evidence had not been submitted to reopen a 
claim of service connection for a gall bladder disability.  
Subsequent to the August 1999 decision, the Board has 
determined that evidence was received by the Board in July 
1999 prior to the August 1999 decision but had not been 
associated with the claims file for the Board's review at 
that time.  This evidence consists of a statement from a VA 
physician, dated on July 1, 1999.

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant or his representative, or on the Board's own 
motion, when there has been a denial of due process.  
38 C.F.R. § 20.904(a) (1999).

The Board finds that its consideration of the veteran's 
claims in the August 12, 1999 decision was not based on a 
complete record, and hence it violated the veteran's due 
process rights.  As such the August 12, 1999 decision must be 
vacated.

Therefore, in order to assure due process of law and to 
afford the veteran every equitable consideration, the Board's 
decision of August 12, 1999 is hereby vacated.  38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. § 20.904 (1999).  Another 
decision will be issued in its stead.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This Order to Vacate does not 
constitute a decision of the Board on the merits of your 
appeal.





Citation Nr: 9922827	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  94-13 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left kidney 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a gall bladder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to May 
1954.  

By rating actions in March and April 1956, the Wilkes-Barre, 
Pennsylvania RO denied service connection for a gall bladder 
disability, characterized as cholecystitis and 
cholelithiasis.  The veteran was notified of these denials by 
letters dated in March and April 1956 which included notices 
of his right to request VA Form P-9 if he wished to appeal.  
In April 1956 a letter was received from the veteran wherein 
he requested that he be provided with VA form P-9.  In May 
1956 the RO provided the veteran with VA Form P-9 and 
instructed him to complete the form and return it if he 
wanted to appeal; however, he failed to return the appeal 
form and those actions became final.  See Veterans Regulation 
No. 2(a), pt. II, par. II; Department of Veterans Affairs 
Regulations 1008 and 1009; effective January 25, 1936 to 
December 31, 1957.

In September 1994, the veteran requested that the claim for 
entitlement to service connection for a gall bladder 
disability be reopened.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an April 1995 
determination by the St. Petersburg, Florida RO, which 
determined that the veteran had not submitted new and 
material evidence to reopen a claim for service connection 
for a gall bladder disability.  This matter also comes before 
the Board on appeal from a March 1995 rating decision by the 
St. Petersburg, Florida RO, which denied service connection 
for a left kidney disability, characterized as atrophy of the 
left kidney.

In May 1999, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  During the course of the 
hearing, it was agreed that the record would be kept open for 
60 days in order to allow the veteran the opportunity to 
obtain medical evidence in support of his claims.  To date, 
no additional evidence has been received; accordingly, the 
Board will proceed with appellate consideration.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a 
left kidney disability is not accompanied by any medical 
evidence to support those allegations.

2.  The claim for entitlement to service connection for a 
left kidney disability is not plausible.

3.  Entitlement to service connection for a gall bladder 
disability was denied by rating decisions dated in March and 
April 1956; the veteran did not appeal these denials.

4.  Additional evidence submitted since April 1956 does not 
tend to show the presence of current disability related to 
service and is not so significant that it must be considered 
in order to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
left kidney disability is not well grounded.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).

2.  March and April 1956 rating actions that denied service 
connection for a gall bladder disability are final.  Veterans 
Regulation No. 2(a), pt. II, par. II; Department of Veterans 
Affairs Regulations 1008 and 1009; effective January 25, 1936 
to December 31, 1957.

3.  Evidence received since April 1956 is not new and 
material, and the veteran's claim for service connection for 
a gall bladder disability has not been reopened.  38 U.S.C.A. 
§§ 1110, 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Kidney Disability

Factual Background

A December 1950 enlistment examination report notes no 
complaints or findings of a left kidney disability.  The 
veteran was found to be physically qualified for full 
military duty.  Service medical records show that during 
active service there were no complaints or findings of a left 
kidney disability.  An April 1954 separation examination 
report notes no complaints or findings of a left kidney 
disability.  At the time of the separation examination, the 
veteran completed a report of medical history at which time, 
in response to a question as to whether he had or had ever 
had a kidney stone or blood in his urine, he responded in the 
negative.

VA examination reports and treatment records dated from 1954 
to 1956 are negative for complaints or findings of a left 
kidney disability.

An April 1959 VA special dermatology examination report notes 
the veteran's complaints of stomach pains.  The veteran felt 
that he had stones in his kidney.  He indicated that he had 
been treated for kidney stones in 1958 by a private 
physician.  No clinical findings were noted relative to the 
kidneys.

VA outpatient treatment records dated from 1992 to 1994 note 
that the veteran was seen for various disabilities, to 
include a kidney disability.  Specifically, a November 1992 
outpatient treatment report notes that a CT scan revealed an 
atrophic left kidney, with calcification compatible with a 
renal stone.  In addition, a calcified density, compatible 
with a ureteral stone, was noted.  A January 1993 outpatient 
treatment record notes that an ultrasound of the left kidney 
was compatible with a moderate degree of cortical atrophy and 
evidence consistent with renal calculi.  A February 1993 
treatment record notes findings of a one centimeter 
radiopaque stone projected in the middle third of the left 
kidney.  Another irregular radiopaque stone, also measuring 
one centimeter, was noted in the left paravertebral region, 
at the tip of the left transverse process of L2.

The veteran submitted a claim for service connection for 
atrophy of the left kidney in August 1994.  The veteran 
maintained that this disability was the result of kidney 
stones that first occurred during his military service.  He 
reported that test results in 1992 and 1993 showed kidney 
stones, an 80 percent loss of kidney function and atrophy of 
the left kidney.

VA outpatient treatment records dated from 1995 to 1996 note 
that the veteran continued to be seen with atrophy of the 
left kidney.

The veteran testified during a May 1996 personal hearing that 
one Friday evening in the spring of 1953 he developed an 
intense pain on his left side and a slight temperature, and 
passed a kidney stone.  The veteran further testified that he 
went to the clinic on Monday morning and was diagnosed with 
possible kidney stones and elevated blood pressure.  He was 
told to return to the clinic if he found blood in his urine.  
The veteran stated that he had no further problems until 
1992, when he was diagnosed with atrophy of the left kidney.  
The veteran reported that Dr. Greenberg of the Fort Myers VA 
Clinic indicated that the kidney atrophy was "of long 
duration."  

The veteran testified during a May 1999 Travel Board hearing 
that during his military service he "passed a kidney stone 
and . . . passed some blood."  He indicated that he was 
examined a few days later, but by that time he was feeling 
"reasonably O.K."  He stated that he was told to return to 
the clinic if he passed any more blood or stones.  The 
veteran testified that he did not return and had no problems 
until 1992, when it was discovered that he had a loss of 
kidney function.  The veteran further testified that Dr. Mary 
Charlton of the Fort Myers VA Clinic indicated that his 
kidney atrophy was possibly the result of kidney stone 
disease.

Analysis

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty.  38 U.S.C.A. §§ 1110, 7104 (West 1991).  
Moreover, where a veteran served continuously for ninety days 
or more after December 31, 1946 and calculi of the kidney 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309.  
Notwithstanding such presumption, regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claim for service connection for a left kidney disability is 
not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. 
App. 19 (1993).  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).

With the above in mind, the Board notes that the veteran's 
service medical records do not show any diagnosis referable 
to a kidney disorder; upon separation, the veteran reported 
that he had no history of kidney stones or blood in the 
urine.  Moreover, there is no diagnosis of calculi of the 
kidney during the one-year presumptive period following the 
veteran's separation from active service in May 1954.  In 
April 1959, the veteran reported that a private physician had 
treated him for kidney stones in 1958.  The earliest medical 
evidence of a diagnosis of a kidney disorder is a 1992 VA 
outpatient treatment report.  The Board notes that the 1992 
medical assessment, atrophic left kidney, has never been 
linked to the veteran's period of military service.  The 
veteran maintains that his left kidney disability is related 
to military service.  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

No competent medical evidence has been presented which tends 
to prove that the veteran has a left kidney disability that 
is related to service.  Moreover, while the requirement that 
there be a nexus between a current disability and service may 
be satisfied by a presumption that calculi of the kidney 
manifested itself to a compensable degree within a year of 
service, evidence tending to show that this has been the case 
has not been submitted.  Caluza, supra.

Gall Bladder Disability

March and April 1956 rating decisions denied the veteran's 
claim for service connection for a gall bladder disability, 
characterized as cholecystitis and cholelithiasis, on the 
basis that no gall bladder disability was demonstrated during 
service or during the presumptive period thereafter.  
Although the veteran was given written notification of these 
determinations in March and April 1956, and was supplied with 
a VA Form P-9 in May 1956, a timely appeal was not thereafter 
received.  The rating decisions, therefore, became final.  
Veterans Regulation No. 2(a), pt. II, par. II; Department of 
Veterans Affairs Regulations 1008 and 1009; effective January 
25, 1936 to December 31, 1957. 

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) (applying an identical analysis 
to claims previously and finally denied, whether by the Board 
or by the RO).

In determining whether new and material evidence has been 
submitted, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Second, if it is determined that the evidence is new and 
material, the Board must reopen the veteran's claim and 
evaluate the merits of that claim in light of all the 
evidence, both old and new.  Masors v. Derwinski, 2 Vet. App. 
181, 185 (1992).

At the time of the April 17, 1956 rating decision, the RO had 
before it for consideration: the veteran's service medical 
records, including an April 1954 separation examination, 
which are negative for complaints or findings of a gall 
bladder disability; a June 1954 VA examination report that is 
negative for complaints or findings of a gall bladder 
disability; VA hospitalization reports dated from February 
1956 to April 1956, which note the veteran's complaints of 
episodic abdominal pain since 1953 and diagnoses of 
cholecystitis and cholelithiasis; and a statement from the 
veteran's private physician dated in April 1956, which notes 
that he first treated the veteran for gall bladder disease in 
February 1956, at which time the veteran reported a previous 
attack in August 1954.  Upon consideration of this evidence, 
the RO denied service connection for a gall bladder 
disability, holding that no gall bladder disability was 
demonstrated during service or during the presumptive period 
thereafter.  The April 1956 rating decision was not appealed 
and became final.

In September 1994, the veteran requested that the claim for 
entitlement to service connection for a gall bladder 
disability be reopened.  The newly submitted evidence 
includes an April 1959 VA examination report, VA outpatient 
treatment records dated from 1992 to 1996, a transcript from 
a May 1996 personal hearing, service medical records received 
by the RO in 1997, and a transcript from a May 1999 Travel 
Board hearing.

The 1959 VA examination report notes a diagnosis for a 
disability not herein at issue.  No complaints or findings of 
a gall bladder disability were noted.  As this examination 
report is not material to the claim at hand, it does not 
afford a basis upon which the veteran's claim may be 
reopened.

The VA outpatient treatment records note that the veteran was 
seen for various complaints from 1992 to 1996.  The veteran's 
history of gall bladder removal was noted; however, no 
current complaints or findings of a gall bladder disability 
were noted.  The treatment records do not tend to demonstrate 
the onset or aggravation of a gall bladder disability in 
service, or otherwise relate a gall bladder disability to 
service.  As these records are not material to the claim at 
hand, they do not afford a basis upon which the veteran's 
claim may be reopened.  

Service medical records received by the RO in February 1997 
include records that are duplicative of those considered by 
the RO in April 1956.  The remaining records, including an 
April 1954 report of medical history, are negative for 
complaints or findings of a gall bladder disability.  As 
these records are not material to the claim at hand, they do 
not afford a basis upon which the veteran's claim may be 
reopened.

In addition, the other newly submitted evidence includes 
transcripts from a May 1996 personal hearing and a May 1999 
Travel Board hearing.  In his testimony, the veteran 
essentially contended that he began having nausea, gas and 
pain in his stomach during service.  Approximately three 
months after service, he became severely ill after eating 
broiled seafood but did not see a physician at that time.  
Ultimately, gallstones were found in 1956 and his gall 
bladder was removed.  These statements are essentially 
duplicative of allegations previously made and considered.  
Moreover, lay assertions of medical causation do not suffice 
to reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  In short, because the veteran's 
opinion is not supported by medical expertise, it is not 
probative of the issue at hand, namely whether the veteran 
has a current disability which is attributable to service.  
Therefore, the statements do not afford a basis upon which 
the veteran's claim may be reopened.


ORDER

Entitlement to service connection for a left kidney 
disability is denied.

New and material evidence not having been submitted, the 
claim for service connection for a gall bladder disability is 
not reopened.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

